Detailed Action
The following is a non-final rejection made in response to claims received on March 12th 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,207,034 (hereinafter referred to as “ROCK RIVER ARMS”, “RRA”, or simply as “the reference”).
Regarding claims 1, 3, 11 and 20, Rock River Arms teaches a firearm having a muzzle brake disposed at the end of a barrel configured to expel a projectile (see Figs. 1 and 2), comprising: a housing (32) having a chamber, a proximal end, and a distal end; an insert (34) removably couplable to the distal end of the housing, the insert having a body with a central bore defining a projectile axis, the central bore at least partially extending toward the proximal end of the housing within the chamber; a first lateral port (60) extending from the chamber through the housing and disposed at an angle to expel combustion gases away from the housing such that the gases have a velocity component toward the proximal end during expulsion (see Fig. 5); and a first baffle (70, 72) projecting radially from the body and disposed at a location along the body configured to direct a portion of the combustion gases toward the first lateral port.
Regarding claims 2 and 12, Rock River Arms teaches that the first lateral port comprises two apertures extending from the chamber through the housing, the apertures being mirror symmetrical to each 
Regarding claims 4 and 13, Rock River Arms teaches an upward port (52, 54) extending from the chamber through the housing and configured to expel combustion gases away from the housing in direction corresponding to the direction of muzzle lift of the firearm.
Regarding claims 6 and 15, Rock River Arms teaches that the body forms an elongate tube and an end of the body facing the proximal end includes a tapered portion configured to divert a portion of the combustion gases into the chamber toward the first baffle (see Figs. 5 and 6).
Regarding claims 7 and 16, Rock River Arms teaches a second lateral port pair extending from the chamber through the housing and configured to expel combustion gases away from the housing, and a second baffle projecting radially from the body and disposed at location along the body configured to direct a portion of the combustion gases toward the second lateral port pair (the device includes a set of lateral ports 60 on either side of the housing a plurality of baffles 70,72 surrounding the outer surface of the insert; see Fig. 2).
Regarding claims 8, 10, 17 and 19, Rock River Arms teaches wherein the insert is removably couplable to the housing using mechanical connection selected from the group consisting of a threaded joint, twist-to-lock features, a retaining ring, a clamp, a pin, interference fit (see col. 5, ll. 26-29), and welding.
Regarding claims 9 and 18, Rock River Arms teaches an engaging feature (via second end 76) configured to aid in installation and removal of the insert from the housing (second end 76 may be engaged by a tool/operator during installation and removal).
Regarding claim 11, Rock River Arms a muzzle brake assembly, comprising: a housing (32) having a chamber with a first lateral port extending therethrough configured to expel combustion gases away from the housing with a velocity component toward a proximal end of the housing; an insert removably coupled to a distal end of the housing, the insert having an elongate body with a central bore defining a projectile axis, the central bore at least partially extending toward the proximal end of the housing .

Allowable Subject Matter
Claim 5 and 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Samir Abdosh/
Primary Examiner, Art Unit 3641